DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 19, 2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered by the examiner.

Duplicate Claims Warning
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) and the October 2019 Update: Subject Matter Eligibility, provided by the USPTO (available at https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf) (hereinafter referred to as the “2019 Revised PEG”). 

Step 1 of the 2019 Revised PEG
Following Step 1 of the 2019 Revised PEG, claims 1-18 are directed to a method for predicting a future health state, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 19 and 20 are directed to a method for determining a medical service need, which is also within one of the four statutory categories (i.e., a process). See id.

Step 2A of the 2019 Revised PEG - Prong One
Following Prong One of Step 2A of the 2019 PEG, the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. See MPEP §2106.04.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: (1) Mathematical Concepts; (2) Certain Methods of Organizing Human Activity, and (3) Mental Processes. See MPEP § 2106.04(a).
Claims 1 and 19 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Specifically, independent claim 1 recites the following limitations:
A method for predicting a future health state, the method comprising:

	ingesting healthcare data of a patient received from one of a plurality of patient data providers;

	transmitting the ingested healthcare data to a data store;

	transmitting the data store to a machine learning module, wherein the machine learning module applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement options; and

	using the machine learning module to predict a needed future treatment for the patient based on a predicted future health state for the patient.

Similarly, independent claim 19 recites the following limitations:
A method for determining a medical service need, the method comprising:

	ingesting, by a computing device, patient data of a patient received from one of a plurality of patient data providers;

	transmitting the ingested data to a data store;

	transmitting the data store to a machine learning module, wherein the machine learning module wherein applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement operations;

using the machine learning module to simulate a future health state for the patient;

matching the simulated future health state to a predicted patient medical service need;

matching the predicted patient medical service need to at least one of the patient’s healthcare providers; and

transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need.

However, the Examiner submits that the foregoing underlined limitations constitute a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., a method for a predicting a future health state of a patient and predicting a need for future treatment for the patient based on the predicted future health state, and a method for determining a medical service need for a patient).  That is, other than reciting: (1) a data store; (2) a machine learning module, wherein the machine learning module applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement options; (3) a computing device; and the steps of: (4) ingesting healthcare data/patient data of a patient received from one of a plurality of patient data providers; (5) transmitting the ingested healthcare data to a data store; (6) transmitting the data store to a machine learning module; and (7) transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need, the context of claims 1 and 19 encompass concepts that are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, and/or opinion) (i.e., a method for a predicting a future health state of a patient and predicting a need for future treatment for the patient based on the predicted future health state, and a method for determining a medical service need for a patient).
The aforementioned claim limitations described in claims 1 and 19 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) predicting/simulating a patient’s future health state based on the patient’s healthcare data (i.e., a type of observation, evaluation, judgment, and/or opinion); (2) predicting a needed future treatment for the patient based on the patient’s predicted future health state for the patient (i.e., a type of observation, evaluation, judgment, and/or opinion); (3) determining the patient’s medical service needs based on the simulated health state of the patient by matching the simulated health state to a predicted patient medical service need (i.e., a type of observation, evaluation, judgment, and/or opinion); and (4) matching the predicted medical service need to the patient’s healthcare providers (i.e., a type of observation, evaluation, judgment, and/or opinion).  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 19 recite an abstract idea that falls within the Mental Processes category.
Furthermore, Examiner notes that dependent claims 2-18 and 20 further define the at least one abstract idea described in claims 1 and 20 (and thus fail to make the abstract idea any less abstract) as set forth below.  Examiner notes that: (1) dependent claims 2-13 and 20 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 14-18 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.  For example, claims 14-18 merely recite the type of data that is used to train the machine learning module or rules for determining the appropriateness of a treatment (i.e., these steps are deemed to be reasonably performed mentally or manually using a pen and paper, because they modify the data that is used for the observations, evaluations, judgments, and/or opinions).

Step 2A of the 2019 Revised PEG - Prong Two
Regarding Prong Two of Step 2A of the 2019 Revised PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 Revised PEG, it must be determined whether any additional elements in the claims are indicative of integrating the abstract idea into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” See MPEP § 2106.05 (f), (g), and (h).
In the present case, for independent claim 1, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for predicting a future health state, the method comprising:

	ingesting healthcare data of a patient received from one of a plurality of patient data providers (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	transmitting the ingested healthcare data to a data store (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	transmitting the data store to a machine learning module (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), wherein the machine learning module applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement options (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)); and

using the machine learning module (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to predict a needed future treatment for the patient based on a predicted future health state for the patient.

Similarly, independent claim 19 recites the following additional elements identified in bold below:
A method for determining a medical service need, the method comprising:

	ingesting, by a computing device, patient data of a patient received from one of a plurality of patient data providers (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	transmitting the ingested data to a data store (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f); adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

	transmitting the data store to a machine learning module (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)), wherein the machine learning module wherein applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement operations (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f));

using the machine learning module (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) to simulate a future health state for the patient;

matching the simulated future health state to a predicted patient medical service need;

matching the predicted patient medical service need to at least one of the patient’s healthcare providers; and

transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need (adding insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network, as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, the recitation of these generic computer components and functions in claims 1 and 19 are recited at a high-level of generality (i.e., using a generic machine learning model software to perform the abstract ideas of:(i) predicting a future health state of a patient; (ii) predicting a need for future treatment for the patient based on the predicted future health state; and (iii) determining a medical service need for a patient), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g., see Alice Corp. Pty. Ltd. v. CLS Bank Int’l – similarly, the current invention implements the commonplace business method of: (i) predicting a future health state of a patient; (ii) predicting a need for future treatment for the patient based on the predicted future health state; and (iii) determining a medical service need for a patient, on generic computing devices (i.e., the Examiner submits that the data store, computing device, and machine learning module are merely generic computer components and algorithms which are used to perform the abstract existing processes of predicting a future health state of a patient; predicting a need for future treatment for the patient based on the predicted future health state; and determining a medical service need for a patient); and
			- Requiring the use of software to tailor information and provide it to the user on a generic computer, e.g., see Intellectual Ventures I LLC v. Capital One Bank (USA) – similarly, the current invention requires software components (i.e., the machine learning module) to perform the aforementioned abstract concepts of: predicting a future health state of a patient; predicting a need for future treatment for the patient based on the predicted future health state; and determining a medical service need for a patient.
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
			- Example of Mere Data Gathering/Mere Data Outputting:
				- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the steps directed to “ingesting” the various medical data; and “transmitting” the ingested data to the machine learning module; and “transmitting” the alert to the healthcare providers, described in claims 1 and 19, are necessary data gathering/outputting steps in order to practice the invention (i.e., transmitting the at least ingested data from the data store to the machine learning module is a necessary step in order to: (i) predict the future health state of a patient; (ii) predict the need for future treatment for the patient based on the predicted future health state; and (iii) determine a medical service need for the patient).
Thus, the additional elements in independent claims 1 and 19 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 14-18 do not recite any additional elements outside of those identified as being directed to the abstract idea described above.  Examiner notes that dependent claims 2-13 and 20 recite the following additional elements (in bold font below):
wherein the healthcare data derives from an electronic medical record (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 2);

wherein the healthcare data derives from a pharmacy database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 3);

wherein the healthcare data derives from a laboratory database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 4);

wherein the healthcare data derives from an insurer database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 5);

wherein the healthcare data derives from a physician’s database (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 6);

wherein the machine learning module is configured to train a machine learned model that is leveraged by a test management system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 7);

wherein the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 8);

wherein the machine learning module is configured to train a machine learned neural network model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 9); 

wherein the machine learned neural network is a recurrent neural network model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 10);

wherein the machine learning module is configured to train a Bayesian model (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 11);

wherein the machine learning module is configured to train an artificial intelligence system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 12); and

wherein the machine learning module is configured to train a rules-based recommendation system (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claim 13); and

wherein the machine learning simulation uses a digital twin of the patient (the Examiner submits that this additional element amounts to adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described claim 20).

As such, the additional elements in dependent claims 2-13 and 20 are not indicative of integrating the judicial exception into a practical application.  Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, the additional elements in claims 1-20, when considered as a whole: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  Thus, claims 1-20 as a whole do not integrate the above-noted at least one abstract idea into a practical application.

Step 2B of the 2019 Revised PEG  
Regarding Step 2B of the 2019 Revised PEG, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of abstract idea into a practical application, the additional elements of claims 1-13, 19, and 20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).  Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP § 2106.05 (d).
Specifically, the Examiner submits that the additional elements of claims 1-13, 19, and 20, as recited, the data store; machine learning module, wherein the machine learning module applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement options; computing device; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “ingesting healthcare data/patient data of a patient received from one of a plurality of patient data providers”; “transmitting the ingested healthcare data to a data store”; “transmitting the data store to a machine learning module”; “transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need”; “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; “train[ing] a rules-based recommendation system”; and “the machine learning module using a digital twin of the patient”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
- In regard to the data store; machine learning module, wherein the machine learning module applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement options; computing device; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; “train[ing] a rules-based recommendation system”; and “the machine learning module using a digital twin of the patient” - Applicant generally describes these devices as being embodied by generic computer devices, such as:
- “machine learning, fuzzy logic, neural networks, or any other suitable process for data handlings” (see paragraph [0282] of Applicant’s specification as filed on March 17, 2021);
- “healthcare databases, electronic medical records, state prescription drug monitoring programs (PDMPs), or any other suitable source of data” (see paragraph [0282] of Applicant’s specification as filed on March 17, 2021);
- “a system or apparatus as part of or in relation to the machine, or as a computer program product embodied in a computer readable medium executing on one or more of the machines” and “any kind of computational or processing device capable of executing program instructions, codes, binary instructions and the like (see paragraph [0341] of Applicant’s specification as filed on March 17, 2021); and
- “wherein the digital twin of said individual patient is a digital representation of at least one health state of said individual patient” (see paragraph [0024] of Applicant’s specification as filed on March 17, 2021).
These devices and software modules are generic computer components and functions which are old and well-known in the medical industry.  Therefore, Applicant’s disclosure shows that the data store; machine learning module, wherein the machine learning module applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement options; computing device; electronic medical record; pharmacy database; laboratory database; insurer database; physician’s database; test management system; prescription management system; recurrent neural network model; Bayesian model; artificial intelligence system; rules-based recommendation system; and the steps of: “train[ing] a machine learned model”; “train[ing] a machine learned neural network model; “train[ing] a Bayesian model”; “train[ing] an artificial intelligence system”; “train[ing] a rules-based recommendation system”; and “the machine learning module using a digital twin of the patient”, may be embodied by generic computer devices and functions which are old and well-known in the medical industry.
- Regarding the steps and features directed to: “ingesting healthcare data/patient data of a patient received from one of a plurality of patient data providers”; “transmitting the ingested healthcare data to a data store”; “transmitting the data store to a machine learning module”; “transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need” - The following represents examples that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – the limitations directed to: “ingesting healthcare data/patient data of a patient received from one of a plurality of patient data providers”; “transmitting the ingested healthcare data to a data store”; “transmitting the data store to a machine learning module”; “transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need”, are similarly deemed to be well-understood, routine, and conventional activity in the field of generating medical predictions and scores, because they also represent mere collection and transmission of data over a network (i.e., collecting and transmitting medical data over a network).
Thus, taken alone, the additional elements of claims 1-13, 19, and 20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.  Therefore, whether taken individually or as an ordered combination, claims 1-13, 19, and 20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 14-18 (which depend on claim 1 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Examiner notes that claims 14-18 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claim 1.  Dependent claims 14-18 merely add limitations that further narrow the abstract idea described in independent claim 1.  Therefore, claims 1-20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Cha et al. (Pub. No. US 2018/0342324), in view of:
- Muchhala et al. (Pub. No. US 2018/0333063).

Regarding claim 1,
	- Cha teaches:
		- a method for predicting a future health state, the method comprising (Cha, paragraphs [0002] and [0003]; Paragraph [0002] teaches systems and methods for creating and managing flexible, maintainable and reusable data processing pipelines.  Paragraph [0003] teaches that the primary goal of the predictive analytics invention is to predict specific future events or developments, for example to assist healthcare professionals in treating or preventing disease or disability (i.e., the method is used for predicting a future health state).):
			- ingesting healthcare data of a patient received from one of a plurality of patient data providers (Cha, paragraph [0038]; Paragraph [0038] teaches that the platforms may be adapted to connect various systems and databases in order to receive and store raw input data therefrom (i.e., ingesting data).  For example, the platform may receive information from EHRs, insurance claims databases, health facility systems (e.g., systems associated with doctors' offices, laboratories, hospitals, pharmacies, etc.), and/or financial systems (i.e., the ingested data is healthcare data of a patient received from one of a plurality of patient data providers).);
			-  transmitting the ingested healthcare data to a data store (Cha, paragraphs [0051] and [0052]; Paragraph [0051] teaches that third-party systems 150 may store information in one or more databases that may be accessed by the server.  Exemplary third-party systems may include, but are not limited to: electronic medical records (“EMR”) storage systems, biometric devices and databases storing biometric device data, systems storing patient survey data, and/or systems that store and/or manage insurance claims data (i.e., ingested healthcare data).  Other exemplary third-party systems may include: payment and billing systems, contact management systems, customer relationships management systems, and/or cloud-based storage and backup systems.  Paragraph [0052] teaches that the server 120 may be capable of retrieving capable of retrieving and/or storing information from third party systems 150 (i.e., transmitting the ingested healthcare data to a data store), with or without user interaction.);
			- transmitting the data store to a machine learning module, wherein the machine learning module applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement operations (Cha, paragraph [0131]; Paragraph [0131] teaches that the system may employ machine learning algorithms (e.g., random forest classifier, logistic regression, DNN classifier, etc.) (i.e., the applying a machine learning module to the ingested healthcare data, where DNN classifier is the equivalent of a “transformation algorithm” because DNN [Deep Neural Network] algorithms is commonly known by those of ordinary skill in the art to refer to the number of layers through which data is transformed (a chain of transformations from input to output)) to determine important risk factors for various adverse event/outcomes 1407 (e.g., features and meta-features of the input data), and/or to predict the likelihood that particular patients will experience such adverse events (e.g., via a risk score) 1408.); and
			- using the machine learning module to predict a future health state of the patient (similar to the limitation described in claim 1) (Cha, paragraph [0131]; Paragraph [0131] teaches that the system may employ machine learning algorithms (e.g., random forest classifier, logistic regression, DNN classifier, etc.) to determine important risk factors for various adverse event/outcomes 1407 (e.g., features and meta-features of the input data), and/or to predict the likelihood that particular patients will experience such adverse events (e.g., via a risk score) 1408 (i.e., the machine learning module is used to predict a future health state of the patient).).
	- Cha does not explicitly teach a method, comprising:
		- using the machine learning module to predict a needed future treatment for the patient based on a predicted future health state for the patient.
	- However, in analogous art of medical prediction systems and methods, Muchhala teaches a method, comprising:
		- using the machine learning module to predict a needed future treatment for the patient based on a predicted future health state for the patient (Muchhala, paragraph [0032]; Paragraph [0032] a machine learning software module as described herein is configured to receive data, analyze data, and generate an output.  Non-limiting examples of an output generated by a machine learning software module include an abnormality, a disease state, an imbalance, a diagnosis, a prognosis, a prediction of a change in health status (i.e., a predicted future health state for the patient), a therapy suggestion including preventative therapy (i.e., using the machine learning module to predict a needed future treatment for the patient based on a predicted health state for the patient).  Paragraph [0013] teaches that this feature is beneficial for determining a therapy for treating a diagnosis.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to modify the method for predicting future diseases taught by Cha, to incorporate a step and feature directed to using a machine learning model to predict and suggest a future therapy based on a patient’s predicted change in health status, as taught by Muchhala, in order to determine a therapy for treating a diagnosis. See Muchhala, paragraph [0013]; see also MPEP § 2143 G.

	Regarding claim 2,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- Cha further teaches a method, wherein:
			- the healthcare data derives from an electronic medical record (Cha, paragraph [0038]; Paragraph [0038] teaches that the platform may receive information from EHRs (i.e., the healthcare data derives from an electronic medical record), insurance claims databases, health facility systems (e.g., systems associated with doctors' offices, laboratories, hospitals, pharmacies, etc.), and/or financial systems.).
The motivation and rationale for modifying the method for predicting future diseases taught by Cha, in view of Muchhala, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 3,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 3 depends on), as described above.
		- Cha further teaches a method, wherein:
			- the healthcare data derives from a pharmacy database (Cha, paragraph [0038]; Paragraph [0038] teaches that the platform may receive information from EHRs, insurance claims databases, health facility systems (e.g., systems associated with doctors' offices, laboratories, hospitals, pharmacies, etc.) (i.e., the healthcare data derives from a pharmacy database), and/or financial systems.).
The motivation and rationale for modifying the method for predicting future diseases taught by Cha, in view of Muchhala, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 4,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 4 depends on), as described above.
		- Cha further teaches a method, wherein:
			- the healthcare data derives from a laboratory database (Cha, paragraph [0038]; Paragraph [0038] teaches that the platform may receive information from EHRs, insurance claims databases, health facility systems (e.g., systems associated with doctors' offices, laboratories, hospitals, pharmacies, etc.) (i.e., the healthcare data derives from a laboratory database), and/or financial systems.).
The motivation and rationale for modifying the method for predicting future diseases taught by Cha, in view of Muchhala, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 5,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Cha further teaches a method, wherein:
			- the healthcare data derives from an insurer database (Cha, paragraph [0038]; Paragraph [0038] teaches that the platform may receive information from EHRs, insurance claims databases (i.e., the healthcare data derives from an insurer database), health facility systems (e.g., systems associated with doctors’ offices, laboratories, hospitals, pharmacies, etc.), and/or financial systems.).
The motivation and rationale for modifying the method for predicting future diseases taught by Cha, in view of Muchhala, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 6,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
		- Cha further teaches a method, wherein:
			- the healthcare data derives from a physician’s database (Cha, paragraph [0038]; Paragraph [0038] teaches that the platform may receive information from EHRs, insurance claims databases, health facility systems (e.g., systems associated with doctors' offices, laboratories, hospitals, pharmacies, etc.) (i.e., the healthcare data derives from a physician’s database), and/or financial systems.).
The motivation and rationale for modifying the method for predicting future diseases taught by Cha, in view of Muchhala, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 9,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
		- Muchhala further teaches a method, wherein:
			- the machine learning module is configured to train a machine learned neural network model (Muchhala, paragraph [0034]; Paragraph [0034] teaches that the machine learning software modules configured to analyze EMF data using machine learning algorithms such as, for example, machine learning algorithms that utilize one or more neural networks (i.e., the machine learning models may be neural network models).  Paragraph [0005] teaches that the machine learning software module is trained using EMF data and data relating to an individual including their records and data relating to the organs and/or tissue in the body of the individual (i.e., the machine learning model is trained).).
The motivation and rationale for modifying the method for predicting future diseases taught by Cha, in view of Muchhala, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 10,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 9 (which claim 10 depends on), as described above.
		- Muchhala further teaches a method, wherein:
			- the machine learned neural network model is a recurrent neural network model (Muchhala, paragraphs [0034] and [0035]; Paragraph [0034] teaches that the machine learning software modules configured to analyze EMF data using machine learning algorithms such as, for example, machine learning algorithms that utilize one or more neural networks.  Further, paragraph [0034] teaches that non limiting examples of structural components of embodiments of the machine learning software described herein include (deep) recurrent neural networks (i.e., the machine learning model is a recurrent neural network).  Paragraph [0035] teaches that the machine learning software modules comprises a recurrent neural network software module (i.e., the machine learning model is a recurrent neural network).).
The motivation and rationale for modifying the method for predicting future diseases taught by Cha, in view of Muchhala, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Cha et al. (Pub. No. US 2018/0342324), as modified in view of Muchhala et al. (Pub. No. US 2018/0333063), as applied to claim 1 above, and further in view of:
- Ligon (Pub. No. US 2017/0308652).

Regarding claim 7,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- The combination of: Cha, as modified in view of Muchhala, does not explicitly teach a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a test management system.
		- However, in analogous art of medical prediction systems and methods, Ligon teaches a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a test management system (Ligon, paragraphs [0020], [0021], and [0047];  Paragraph [0020] teaches that the predictive model training portion 210 may be used to train a predictive model to accurately generate propensity to deny scores (i.e., the machine learning model is trained).  Paragraph [0047] teaches that the data storage 614 may store one or more operating systems (O/S) 616; one or more database management systems (DBMS) (i.e., a test management system).  Paragraph [0021] teaches that this feature is beneficial for providing a way for the model to know how well it has learned a desired task.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of Muchhala, to incorporate a step and feature directed to training a machine learning model with training data from a database management, as taught by Ligon, in order to provide a way for the model to know how well it has learned a desired task. See Ligon, paragraph [0021]; see also MPEP § 2143 G.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Cha et al. (Pub. No. US 2018/0342324), as modified in view of Muchhala et al. (Pub. No. US 2018/0333063), as applied to claim 1 above, and further in view of:
- Vishnubhatla et al. (Pub. No. US 2012/0303388).

Regarding claim 8,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
		- The combination of: Cha, as modified in view of Muchhala, does not explicitly teach a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system.
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the machine learning module is configured to train a machine learned model that is leveraged by a prescription monitoring system (Vishnubhatla, paragraphs [0092] and [0122]; Paragraph [0092] teaches that the generation of this information may be automatic and may be assembled from information received at the prescription management facility 106 (i.e., a prescription monitoring system), such as the information received from the prescribing facility 154.  Further, the information may be prepared for use by the marking machine in the prescription management facility 106 (i.e., the machine learning model is leveraged by the prescription monitoring system) and the information may include data received from the E-EHR/E-EMR facility 118.  Paragraph [0122] teaches that these features are beneficial for improving on the analytics as well as to facilitate predicting outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of Muchhala, to incorporate a step and feature directed to training a machine learning model with data from a prescription management facility, as taught by Vishnubhatla, in order to improve on the analytics as well as to facilitate predicting outcomes. See Vishnubhatla, paragraph [0122]; see also MPEP § 2143 G.

Regarding claim 12,
		- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 12 depends on), as described above.
			- the machine learning module is configured to train an artificial intelligence.
		- The combination of: Cha, as modified in view of Muchhala, does not explicitly teach a method, wherein:
		- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
			- the machine learning module is configured to train an artificial intelligence system (Vishnubhatla, paragraphs [0122] and [0503]; Paragraph [0503] teaches that the depicted elements and the functions thereof may be implemented on machines through computer executable media.  Further, paragraph [0503] teaches that examples of such machines may include devices having artificial intelligence (i.e., the machine learning model is an artificial intelligence system).  Paragraph [0122] teaches that these features are beneficial for improving on the analytics as well as to facilitate predicting outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of Muchhala, to incorporate a step and feature directed to training an artificial intelligence system, as taught by Vishnubhatla, in order to improve on the analytics as well as to facilitate predicting outcomes. See Vishnubhatla, paragraph [0122]; see also MPEP § 2143 G.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Cha et al. (Pub. No. US 2018/0342324), as modified in view of Muchhala et al. (Pub. No. US 2018/0333063), as applied to claim 1 above, and further in view of:
- Hoelzer et al. (Pub. No. US 2019/0385738).

Regarding claim 11,
	- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 11 depends on), as described above.
	- The combination of: Cha, as modified in view of Muchhala, does not explicitly teach a method, wherein:
		- the machine learning module is configured to train a Bayesian model.
	- However, in analogous art of medical systems and methods which utilize machine learning techniques to predict future medical events, Hoelzer teaches a method, wherein:
		- the machine learning module is configured to train a Bayesian model (Hoelzer, paragraphs [0024] and [0049]; Paragraph [0024] teaches that the machine-learned network is any prediction model trained with a machine learning algorithm.  For example, paragraph [0024] teaches that any type of machine learning and corresponding machine-learned network may be a Bayesian classifier (i.e., the machine learning module is trained with a Bayesian model).  Paragraph [0049] teaches that the machine-learned network is a Bayesian model (i.e., the machine learning module is trained with a Bayesian model).  Paragraph [0049] teaches that this feature is beneficial, because Bayes’ models are based on probability distributions, where a distribution function represents a high confidence in the amount of training.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize machine learning techniques to predict future medical events at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of Muchhala, to incorporate a step and feature directed to training a Bayesian model to make predictions of future medical events, as taught by Hoelzer, in order to represent a high confidence in the amount of training based probability distributions. See Hoelzer, paragraph [0049]; see also MPEP § 2143 G.

Claims 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Cha et al. (Pub. No. US 2018/0342324), as modified in view of Muchhala et al. (Pub. No. US 2018/0333063), as applied to claim 1 above, and further in view of:
- Blackley et al. (Pub. No. US 2019/0198144).

Regarding claim 13,
	- The combination of: Cha, as modified in view of Muchhala, teaches the limitations of claim 1 (which claim 13 depends on), as described above.
	- The combination of: Cha, as modified in view of Muchhala, does not explicitly teach a method, wherein:
		- the machine learning module is configured to train a rules-based recommendation system.
	- However, in analogous art of medical systems and methods which utilize machine learning techniques to future medical outcomes, Blackley teaches a method, wherein:
		- the machine learning module is configured to train a rules-based recommendation system (Blackley, paragraphs [0033] and [0034]; Paragraph [0033] teaches that the BCPM system may employ a rules-based system (i.e., training a rules-based system) for generating submissions on behalf of pharmacies.  Paragraph [0034] teaches that the blockchain of the BCPM system may be used to perform a variety of data analytics.  For example, a data analytics system may be used to recommend medicines based on outcomes reported by patients and recorded in the blockchain (i.e., the rules-based system is a rules-based recommendation system).  Paragraph [0034] teaches that this feature is beneficial for training data to learn a model for recommending medicines, predicting outcomes, and so on.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods which utilize machine learning techniques to future medical outcomes at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of Muchhala, to incorporate a step and feature directed to training a rules-based recommendation system, as taught by Blackley, in order to train data to learn a model for recommending medicines, predicting outcomes, and so on. See Blackley, paragraph [0034]; see also MPEP § 2143 G.

Regarding claim 18,
	- The combination of: Cha, as modified in view of: Muchhala and Blackley, teaches the limitations of claim 13 (which claim 18 depends on), as described above.
	- Muchhala further teaches a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a patient outcomes data set (Muchhala, paragraph [0006]; Paragraph [0006] teaches that the machine learning software module described herein, in some embodiments, is trained on both EMF data and the corresponding abnormality data (i.e. that corresponds to an EMF data) (i.e., the machine learning model is trained using training data from a patient outcomes data set), such that the machine learning software module is able to analyze new EMF data and determine whether an abnormality is present based on training.).
The motivations and rationales for modifying the method for predicting future diseases taught by Cha, in view of: Muchhala and Blackley, described in the obviousness rejection of claims 1 and 13 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Cha et al. (Pub. No. US 2018/0342324), as modified in view of: Muchhala et al. (Pub. No. US 2018/0333063) and Blackley et al. (Pub. No. US 2019/0198144), as applied to claim 13 above, and further in view of:
- Sharma (Pub. No. US 2016/0243359).

Regarding claim 14,
	- The combination of: Cha, as modified in view of: Muchhala and Blackley, teaches the limitations of claim 13 (which claim 14 depends on), as described above.
	- The combination of: Cha, as modified in view of: Muchhala and Blackley, does not explicitly teach a method, wherein:
		- the rules-based recommendation system includes rules for determining the appropriateness of a treatment.
	- However, in analogous art of medical systems and methods, Sharma teaches a method, wherein:
		- the rules-based recommendation system includes rules for determining the appropriateness of a treatment (Sharma, paragraph [0093]; Paragraph [0093] teaches that the algorithm with access to wider patient database comprising above information, can have the ability to compare the pain symptoms or diagnosis or profile or demographics of the patient to be treated with those in the database and thereby identify the best possible prescription(s) or dosage of physical medicine (i.e., the rules-based recommendation system includes rules for determining the appropriateness of a treatment).  Paragraph [0093] teaches that this feature is beneficial for identifying and administering therapy that can lead to efficacious therapy.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of: Muchhala and Blackley, to incorporate steps and features directed to: (i) comparing a patients pain symptoms, diagnosis, profile, or demographics with other patients in a database; and (ii) identifying the best prescriptions or dosage of physical medicine for a patient, as taught by Sharma, in order to identify and administer therapy that can lead to efficacious therapy. See Sharma, paragraph [0093]; see also MPEP § 2143 G.

Regarding claim 15,
	- The combination of: Cha, as modified in view of: Muchhala; Blackley; and Sharma, teaches the limitations of claim 14 (which claim 15 depends on), as described above.
	- Sharma further teaches a method, wherein:
		- the treatment is a prescription medication (Sharma, paragraph [0093]; Paragraph [0093] teaches that the algorithm with access to wider patient database comprising above information, can have the ability to compare the pain symptoms or diagnosis or profile or demographics of the patient to be treated with those in the database and thereby identify the best possible prescription(s) or dosage of physical medicine (i.e., the treatment is a prescription medication).).
The motivations and rationales for modifying the method for predicting future diseases taught by Cha, in view of: Muchhala; Blackley; and Sharma, described in the obviousness rejection of claims 1, 13, and 14 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Cha et al. (Pub. No. US 2018/0342324), as modified in view of: Muchhala et al. (Pub. No. US 2018/0333063) and Blackley et al. (Pub. No. US 2019/0198144), as applied to claim 13 above, and further in view of:
-  Vishnubhatla et al. (Pub. No. US 2012/0303388).

Regarding claims 16 and 17,
	- The combination of: Cha, as modified in view of: Muchhala and Blackley, teaches the limitations of claim 13 (which claims 16 and 17 individually depend on), as described above.
	- The combination of: Cha, as modified in view of: Muchhala and Blackley, does not explicitly teach a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a prescription medication data set (as described in claims 16 and 17).
	- However, in analogous art of medical prediction systems and methods, Vishnubhatla teaches a method, wherein:
		- the configuration of the machine learning module to train a rules-based recommendation system includes using training data from a prescription medication data set (as described in claims 16 and 17) (Vishnubhatla, paragraph [0123]; Paragraph [0123] teaches that the analytic workbench facility may utilize learning to train suitable techniques for optimum prediction.  The prediction of a future outcome based in part on an earlier outcome may be an integral part of the analytic workbench facility.  In this regard, the analytic workbench facility may extrapolate data to identify future events associated with the patient and raise an alert to doctors about these future events.  For example, outcomes for a plurality of patients experiencing a range of symptoms who have been administered a drug (i.e., a prescription medication data set) may be used to predict an outcome of a patient with similar symptoms who may be prescribed a similar drug (i.e., the machine learning module trains the machine learning model using training data from a prescription medication data set).  Paragraph [0122] teaches that these features are beneficial for improving on the analytics as well as to facilitate predicting outcomes.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of: Muchhala and Blackley, to incorporate a step and feature directed to training a machine learning model with training data from a prescription data set, as taught by Vishnubhatla, in order to improve on the analytics as well as to facilitate predicting outcomes. See Vishnubhatla, paragraph [0122]; see also MPEP § 2143 G.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
- Cha et al. (Pub. No. US 2018/0342324), in view of:
- Muchhala et al. (Pub. No. US 2018/0333063); and
- Firminger et al. (Pub. No. US 2010/0241448).

Regarding claim 19,
	- Cha teaches:
		- a method for determining a medical service need, the method comprising (Cha, paragraphs [0002] and [0003]; Paragraph [0002] teaches systems and methods for creating and managing flexible, maintainable and reusable data processing pipelines.  Paragraph [0003] teaches that the primary goal of the predictive analytics invention is to predict specific future events or developments, for example to assist healthcare professionals in treating or preventing disease or disability (i.e., the method is used for predicting a future health state).):
			- ingesting, by a computing device, patient data of a patient received from one of a plurality of patient data providers (Cha, paragraph [0038]; Paragraph [0038] teaches that the platforms may be adapted to connect various systems and databases (i.e., computing devices) in order to receive and store raw input data therefrom (i.e., ingesting data).  For example, the platform may receive information from EHRs, insurance claims databases, health facility systems (e.g., systems associated with doctors' offices, laboratories, hospitals, pharmacies, etc.), and/or financial systems (i.e., the ingested data is patient data of a patient received from one of a plurality of patient data providers).);
			- transmitting the ingested data to a data store (Cha, paragraphs [0051] and [0052]; Paragraph [0051] teaches that third-party systems 150 may store information in one or more databases that may be accessed by the server.  Exemplary third-party systems may include, but are not limited to: electronic medical records (“EMR”) storage systems, biometric devices and databases storing biometric device data, systems storing patient survey data, and/or systems that store and/or manage insurance claims data (i.e., ingested healthcare data).  Other exemplary third-party systems may include: payment and billing systems, contact management systems, customer relationships management systems, and/or cloud-based storage and backup systems.  Paragraph [0052] teaches that the server 120 may be capable of retrieving capable of retrieving and/or storing information from third party systems 150 (i.e., transmitting the ingested healthcare data to a data store), with or without user interaction.);
			- transmitting the data store to a machine learning module, wherein the machine learning module wherein applies at least one algorithm selected from the set comprising transformation algorithms, normalization operations, and refinement operations (Cha, paragraph [0131]; Paragraph [0131] teaches that the system may employ machine learning algorithms (e.g., random forest classifier, logistic regression, DNN classifier, etc.) (i.e., the applying a machine learning module to the ingested healthcare data, where DNN classifier is the equivalent of a “transformation algorithm” because DNN [Deep Neural Network] algorithms is commonly known by those of ordinary skill in the art to refer to the number of layers through which data is transformed (a chain of transformations from input to output)) to determine important risk factors for various adverse event/outcomes 1407 (e.g., features and meta-features of the input data), and/or to predict the likelihood that particular patients will experience such adverse events (e.g., via a risk score) 1408.); and
			- using the machine learning module to predict a future health state of the patient (similar to the limitation described in claim 1) (Cha, paragraph [0131]; Paragraph [0131] teaches that the system may employ machine learning algorithms (e.g., random forest classifier, logistic regression, DNN classifier, etc.) to determine important risk factors for various adverse event/outcomes 1407 (e.g., features and meta-features of the input data), and/or to predict the likelihood that particular patients will experience such adverse events (e.g., via a risk score) 1408 (i.e., the machine learning module is used to predict a future health state of the patient).).
	- Cha does not explicitly teach a method, comprising:
		- using the machine learning module to simulate a future health state for the patient;
- matching the simulated future health state to a predicted patient medical service need;
- matching the predicted patient medical service need to at least one of the patient’s healthcare providers; and
- transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need.
	- However, in analogous art of medical prediction systems and methods, Muchhala teaches a method, comprising:
		- using the machine learning module to simulate a future health state for the patient (Muchhala, paragraph [0032]; Paragraph [0032] a machine learning software module as described herein is configured to receive data, analyze data, and generate an output.  Non-limiting examples of an output generated by a machine learning software module include an abnormality, a disease state, an imbalance, a diagnosis, a prognosis, a prediction of a change in health status (i.e., simulating a future health state for the patient), a therapy suggestion including preventative therapy.  Paragraph [0013] teaches that this feature is beneficial for determining a therapy for treating a diagnosis.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical prediction systems and methods at the time of the effective filing date of the claimed invention to modify the method for predicting future diseases taught by Cha, to incorporate a step and feature directed to using a machine learning model to predict and suggest a future therapy based on a patient’s predicted change in health status, as taught by Muchhala, in order to determine a therapy for treating a diagnosis. See Muchhala, paragraph [0013]; see also MPEP § 2143 G.
- Further, in analogous art of medical systems and methods for health services planning and matching, Fiminger teaches a method, comprising:
- matching the simulated future health state to a predicted patient medical service need (Firminger, paragraph [0126], FIG. 9, Reference Number 900; Paragraph [0126] teaches that operation 900 [see Figure 9, Reference Number 900] depicts presenting a sequence of diagnostic or treatment options (i.e., predicted patient medical service needs) based on the indication of at least one health-related status (i.e., simulated future health state).  For example, device 102 and/or treatment planning module 104 may present a sequence of diagnostic or treatment options based on the indication of at least one health-related status (i.e., matching predicted patient medical service needs to the simulated future health state).);
- matching the predicted patient medical service need to at least one of the patient’s healthcare providers (Firminger, paragraphs [0079] and [0126]; Paragraph [0126] teaches that the list of sequential options may include service providers where appropriate, such as ob/gyn consult 1004, oncologist consult 1008, and surgeon consult 1010.  This serves to identify for the user 140 potential service providers who may be required for providing care (i.e., matching the predicted patient medical service need to at least one of the patient’s healthcare providers).  Paragraph [0079] also teaches that various Boolean, statistical, and/or semi-boolean searching techniques may be performed by health care services matching unit 120 to match a given health-related services selection 244 with a service provider 160 to present, for example, a matched health-related service 246 (i.e., matching the predicted patient medical service need to at least one of the patient’s healthcare providers).); and
- transmitting an alert to the at least one healthcare provider indicating the predicted patient medical service need (Firminger, paragraphs [0094] and [0099]; Paragraph [0094] teaches that upon accepting a selected health-related services option from user 140, may solicit bids from potential service providers 160.  In the pancreatic cancer example above, a user 140 may select laparoscopy with biopsy as the health care services option from among those determined by treatment planning module 104, for example.  Based on this selection, health care services matching unit 120 may contact service provider(s) 160 to find capable and/or available service providers (i.e., transmitting an alert to the at least one healthcare provider indicating the predicting patient medical service need).  Paragraph [0099] teaches that these features are beneficial for  determining health services options and to obtaining an appropriate service provider.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for health services planning and matching at the time of the effective filing date of the claimed invention to further modify the method for predicting future diseases taught by Cha, as modified in view of Muchhala, to incorporate steps and features directed to: (i) matching predicted patient medical service needs to the patients simulated health-related statuses; (ii) matching a given health-related services selection with a medical service provider; and (iii) contacting the service provider(s) that are capable and available to perform the medical service, as taught by Firminger, in order to determine health services options and to obtain an appropriate service provider. See Firminger, paragraph [0099]; see also MPEP § 2143 G.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Cha et al. (Pub. No. US 2018/0342324), as modified in view of: Muchhala et al. (Pub. No. US 2018/0333063) and Firminger et al. (Pub. No. US 2010/0241448), as applied to claim 19 above, and further in view of:
- Peterson et al. (Pub. No. US 2019/0005195).

Regarding claim 20,
	- The combination of: Cha, as modified in view of: Muchhala and Firminger, teaches the limitations of claim 19 (which claim 20 depends on), as described above.
	- The combination of: Cha, as modified in view of: Muchhala and Firminger, does not explicitly teach a method, wherein:
		- the machine learning simulation uses a digital twin of the patient.
- However, in analogous art of medical systems and methods for improving care, Peterson teaches a method, wherein:
		- the machine learning simulation uses a digital twin of the patient (Peterson, paragraphs [0036], [0037], and [0050], FIGS. 1 and 3; Paragraph [0036] teaches that FIG. 1 illustrates a patient 110 in a real space 115 providing data 120 to a digital twin 130 (i.e., a digital twin of the patient) in a virtual space 135.  The digital twin 130 and/or its virtual space 135 provide information 140 back to the real space 115.   Paragraph [0050] teaches that FIG. 3 illustrates an example relationship between the patient digital twin 130 and advanced coordinated technologies to achieve patient outcomes.  The patient digital twin 130 can be used to apply patient-related heterogenous data with artificial intelligence (e.g., machine learning, deep learning, etc.) and digitized medical knowledge to enable health outcomes (i.e., the machine learning simulation uses a digital twin of the patient).  Paragraph [0037] teaches that this feature is beneficial for helping improve diagnosis, treatment, health maintenance, etc., for the patient.).
Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for improving care at the time of the effective filing date of the claimed invention to modify the method for predicting future diseases taught by Cha, as modified in view of: Muchhala and Firminger, to incorporate a step and feature directed to using a digital twin of the patient to predict health outcomes for the patient, as taught by Peterson, in order to help improve diagnosis, treatment, health maintenance, etc., for the patient. See Peterson, paragraph [0037]; see also MPEP § 2143 G.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464. The examiner can normally be reached Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450


/N.A.A./Examiner, Art Unit 3686

/JOHN P GO/Primary Examiner, Art Unit 3686